 DOCKET NUMBER: 21-cr-191

                    CRIMINAL CAUSE FOR Arraignment

 BEFORE CHERYL L. POLLAK, U.S.M.J.                DATE:      4/21/2021     TIME IN COURT: 8 minutes

 DEFENDANT’S NAME: Mileta Miljanic
 X   Present              Not Present                        X     Custody               Not Custody

 DEFENSE COUNSEL:           Lawrence DiGiansante
     Federal Defender              CJA       X          Retained

 A.U.S.A.: Kayla Bensing                             PRETRIAL/PROBATION:

 X  COURT REPORTER                   ESR OPERATOR                                    LOG: 9:07 -9:15 a.m.
     Denise Parisi
 INTERPRETER: N/A                                            LANGUAGE:

 X    Arraignment                                            Revocation of Probation – non-contested
      Change of Plea Hearing (~Util-Plea Entered)            Revocation of Probation – contested
      In Chambers Conference                                 Sentencing – non-evidentiary
      Pre-Trial Conference                                   Sentencing – contested
      Initial Appearance                                     Revocation of Supervised Rel. – evidentiary
      Status Conference                                      Revocation of Supervised Rel. – non-evidentiary
      Telephone Conference                                   Voir Dire Begun
      Jury Selection                                         Voir Dire Held
      Motion Hearing – evidentiary
      Other Hearing:

 X    Case called
 X    Defendant:          X     Sworn             X     Informed of Rights
      Defendant consents to have plea taken by a U.S. Magistrate Judge after being advised of the right to
      have the plea taken before a U.S. District Judge.
      Waiver of Indictment Executed
      Defendant Withdraws Not Guilty Plea and Enters Plea of Guilty as Stated on the Record
      Court Finds Factual Basis for the Plea
      Sentencing Set for:
      Based on the proceedings held in open court, it is respectfully recommended that the Court: (1) find
      that the plea of guilty was made knowingly, and is voluntary and uncoerced; (2) find that there is a
      factual basis for the plea; and (3) accept the plea.
 X    Order of Excludable Delay Entered:        From 4/21/2021             To 5/21/2021
      Order of Temporary Detention Entered

                                                      TEXT
Case Called. AUSA Kayla Bensing; Def atty Lawrence DiGiansante. All parties present via teleconference. Dft
arraigned on the indictment. Dft pleads not guilty to Count One of Indictment: Felon in Possession of a Firearm,
18 USC §§ 922(g)(1), 924(a)(2), and 3351 et seq. Order of Excl. Delay entered btw. 4/21 – 5/21/2021. Status
conference scheduled for May 21, 2021 at 9:00 a.m. before Judge DeArcy Hall. Please dial 1-888-684-5552;
access code 1537693.
UTILITIES
X    ~Util-Plea Entered                   ~Util-Add/Terminate Attorneys
     ~Util-Exparte Matter                 ~Util-Terminate Parties
     ~Util-Set/Reset Deadlines            ~Util-Indictment Unsealed
X    ~Util-Set/Reset Hearings             ~Util-Information Unsealed
     ~Util-Set/Reset Deadlines/Hearings   ~Util-Bond Set/Reset
     ~Util-Terminate Motions              ~Util-Set/Reset Mot./R&R Deadlines/Hearings
